DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is responsive to the amendment filed on 04/23/2021. As directed by the amendment: claim(s) 4-5 has/have been amended, claim(s) 1-3 has/have been cancelled, and no new claim(s) has/have been added.  Thus, claims 4-5 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Note, with regards to the newly added limitations of currently amended claim 4, the current description of the instant specification fails to comply with the written description requirement. Specifically, the newly to not exclusively conduct combustion air 8 via the combustion air line 7 leading to the cylinders 1 but rather a non-ignitable premixture 9 of gaseous fuel 10 and combustion air 8. This premixture 9 is identical for all cylinders 1.”. Furthermore, par. [0016]-[0017] of the instant specification only provides support that the metering device 11 can be controlled to provide, in a metered manner, a mixing ratio of gaseous fuel 10 and combustion air 8 that is common to all cylinders. However, the Examiner has not found any written support that the dual-fuel engine can be operated in the claimed “first mode”, as currently recited in claims 4-5, wherein only combustion air is conducted through the combustion air line (7). Thus, this would consequently raise doubt as to possession of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2010/0126170 A1) in view of Sturman (US 8,327,831 B2).
Re claim 4, Nishio teaches a gas engine 1 (fig. 1), comprising: 
a plurality of cylinders (not explicitly shown) each comprising an inlet-side gas exchange valve (not explicitly shown, but implicitly taught in a typical internal combustion engine) and an exhaust-side gas exchange valve (again, not explicitly shown, but would be implicitly taught); 
a combustion air line (10a) via which combustion air (Air) is conductible in a direction of the inlet-side gas exchange valves of the respective cylinders, 
branches (e.g., see branches toward first gas valves 20) leading from the combustion air line (10a) to the respective inlet-side gas exchange valves (via arm pipes 3; see par. 0070) of the cylinders, 
a gas line (212) coupled with gas valves (20) assigned to the respective cylinders, via which upstream of the respective inlet-side gas exchange valves (not shown) of the respective cylinders the combustion air (Air) conductible to the respective cylinders is mixable (via arm pipes 3) with gaseous fuel (21), to provide the respective cylinder with an ignitable mixture (via 212, 20, 3) of the gaseous fuel (21) and combustion air (Air), which is ignitable and combustible in the cylinders (1), 
wherein 
the combustion air line (10a) is configured to, in a first mode, conduct only the combustion air (See par. 0085-0086, 0088-0090 and figures 2a-2c. Specifically, Nishio explicitly teaches that the second gas valve 19 for the second gas line 211 is closed off when the fuel-gas is of a high calorific value, or in the case when the output of the engine is low. Note, figures 2a-2c also shows that at time point A, the second gas valve 19 is completely closed off.), and, in a second mode (e.g., this “second mode” can be considered to be at any time between time point A & B and B & C; as clearly depicted in figures 2a-2c. Furthermore, as disclosed in par. 0090, Nishio explicitly teaches that the fuel gas is supplied to the suction air via second gas line 211 “only in the case when the fuel-gas supply is greater than at a predetermined rate, as is the case when the fuel-gas is of a low calorific value or the engine output is high,”.), conduct a non-ignitable premixture (e.g., supplied by second gas line 211, air-gas mixer 10 thru charging air manifold 2 and charging air inlet branch arm pipe 3; see fig. 1 and specifically par. 0070 and 0090. “The gas-air mixer is capable of supplying fuel-gas into the suction air so that the concentration of the air fuel mixture is kept lower than a prescribed concentration below a lean limit of flammability as to the fuel gas”. See also par. 0041: “potential fuel-gas explosion risks in the air supply passage can be removed”) of the combustion air (Air) and the gaseous fuel (21) toward the cylinders, and 
the engine is configured to, in the second mode, cylinder-individually add, in a metered manner (via first gas valves 20; see fig. 1; par. 0070), further gaseous fuel (21) to the non-ignitable premixture (via 211, 10, 2, 3) of the combustion air (Air) and the gaseous fuel (21) upstream of the inlet-side gas exchange valve via the gas valve (20) assigned to the respective cylinder, to convert the non-ignitable premixture (via 211, 10, 2, 3) of the combustion air (Air) and the gaseous fuel (21) into the ignitable mixture (via 212, 20, 3) of the combustion air (Air) and the gaseous fuel (21).
Note, Nishio teaches the invention as essentially claimed. However, it is duly noted that Nishio is completely silent with regards to the fact that the disclosed gas-fuel engine is of a dual-fueled engine type, as it’s now required in the preamble of claim 4. 
Sturman (‘831) discloses a prior art comparable dual-fueled engine wherein a gas-fueled engine, which runs on gaseous fuels like compressed natural gas, hydrogen and ammonia, can be allowed to run on liquid fuel, including diesel fuels for such purposes as starting or when the gaseous fuel is not available or has been consumed and greater range or operating time is needed (see Abstract). 

Re claim 5, the modified Nishio further teaches a metering device (19; see fig. 1 and par. 0071) for gaseous fuel (21) assigned to the combustion air line (10a), via which the mixing ratio of combustion air (Air) and gaseous fuel (21) of the non-ignitable premixture (via 211, 10, 2, 3) is jointly adjustable for all cylinders (again, see par. 0085 and 0070-0071).
Response to Arguments
Applicant’s arguments with respect to claim(s) 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note, however, with respect to the base reference, Nishio, the Applicant argues that the reference fails to teach or suggest the newly added features of amended independent claim 4 of a dual fuel engine in which combustion air line is configured to, in a first mode, conduct only combustion air and, in a second mode, conduct a non-ignitable premixture of the combustion air and the gaseous fuel toward cylinders. The Examiner respectfully disagrees with the assertions. 
Note, as indicated above and repeated here, Nishio explicitly teaches in paragraphs 0085-0090, at the very least, that the second gas valve 19 provided on the second gas line 211 (see fig. 1) can be completely turned/closed off when the fuel-gas is of a high calorific value, or in the case when the 
Prior Art(s) Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note, the Japanese patent application (JP-2009057871A) teaches a very similar system and method of operating a gas-fueled engine utilizing non-ignitable pre-mixture of fuel gas and combustion air, provided upstream of the individual cylinders, that is then combined with ignitable mixture of gaseous fuel via injectors 8 for the purpose of improving the startability of the engine.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747